Citation Nr: 9922927	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-31 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for lung cancer with 
cerebral metastasis, claimed as due to exposure to asbestos.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Craven





INTRODUCTION

The veteran had active military service from September 1954 
to August 1965.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a September 1995 decision of the RO, which denied 
the veteran's claim of service connection for disease due to 
exposure to asbestos.  In August 1996, the veteran submitted 
a Notice of Disagreement and he subsequently perfected his 
appeal in a timely manner.  



FINDINGS OF FACT


1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran has presented a claim of service connection 
for lung cancer with cerebral metastasis, claimed as due to 
exposure to asbestos, which is plausible.



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for lung cancer with cerebral 
metastasis, claimed as due to exposure to asbestos.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. §§  3.303, 3.307, 3.309 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A careful review of the service medical records shows that, 
on entrance examination in September 1954, the veteran's 
lungs and chest were reported to be clinically normal.  In 
December 1957, the veteran was reported to have chronic 
bronchiectasis which was asymptomatic at the present time, 
with no cough or discomfort present.  In February 1963, he 
was diagnosed with right lobar pneumonia, which was noted not 
to have existed prior to enlistment.  On discharge 
examination in August 1965, the veteran's lungs and chest 
were reported to be clinically normal.

On VAMC records, reflecting treatment in February 1996, the 
veteran was reported to have a 100 pack a year history of 
smoking and to have had a lung mass discovered in August 
1995.  He was reported to have had bronchial biopsies and 
washings which were negative for malignancy, although the 
mass was noted to be very concerning for squamous cell 
carcinoma.  The veteran was diagnosed, in part, with status 
post left carotid endarterectomy and metastatic lung cancer.  

In June 1997, Samuel E. Weinberg, M.D., reported that, in 
February 1996, the veteran had had a left lower lobe lung 
resection for poorly differentiated adenocarcinoma.  There 
were reported to be several positive peribronchial lymph 
nodes and the veteran was reported to have undergone a course 
of radiotherapy postoperatively.  He was reported to have 
later developed a cerebral metastasis which was resected.  
Dr. Weinberg reported that the veteran's risk factors 
included the smoking of 100 packs of cigarettes a year and 
long term asbestos exposure by history.

In October 1997, the veteran reported that he had been 
continually exposed to asbestos when he was assigned to his 
ship's laundry duty in service.  He indicated that all of the 
steam lines, dryers, steam presses and roller irons had been 
wrapped or insulated with asbestos.  He reported that, for 
almost his entire time in service, he slept, ate and worked 
in asbestos.  


II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1998).  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (1998).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  In order to show that a claim for 
service connection is well grounded, there must be competent 
evidence of (1) a disability (a medical diagnosis); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus between the in-
service injury or disease and the demonstrated disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  
Although the claim need not be conclusive, it must be 
accompanied by evidence, not just allegations, in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  

In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
demonstrated disability to disease or injury in a period of 
military service or to an already service-connected 
disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (1998).  Evidence 
submitted in support of the claim is presumed to be true for 
purposes of determining whether it is well grounded.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The veteran contends, in essence, that he has lung cancer 
with cerebral metastasis due to exposure to asbestos or other 
disease or injury incurred in or aggravated by service.  

In June 1997, Samuel E. Weinberg, M.D., reported that the 
veteran had had a left lower lobe lung resection for poorly 
differentiated adenocarcinoma and had later developed a 
cerebral metastasis which was resected.  Dr. Weinberg also 
reported that the veteran's risk factors included that of 
long term asbestos exposure by history.  

Consequently, the Board finds that, in light of this 
evidence, the veteran's claim is plausible and capable of 
substantiation and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).



ORDER

As well grounded claim of service connection for lung cancer 
with cerebral metastasis, claimed as due to exposure to 
asbestos, has been submitted, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  



REMAND

Because the claim of service connection for lung cancer with 
cerebral metastasis, claimed as due to exposure to asbestos, 
is well grounded, VA has a duty to assist the veteran in the 
development of facts pertaining to his claim.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999).  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that the duty to assist 
the claimant in obtaining and developing facts and evidence 
to support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board notes that there are no specific statutory 
guidelines or regulations in regard to claims of service 
connection for asbestos-related diseases; however, VA has 
issued a circular entitled Department of Veterans Benefits, 
Veteran's Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988) (DVB Circular) which presents 
pertinent facts and information regarding the relationship 
between asbestos exposure and the development of disease.  
The provisions of this circular were also later incorporated 
in VA Adjudication Procedure Manual, M21-1, Part VI, par. 
7.21 (October 3, 1997).  

The DVB Circular emphasizes the following criteria which must 
be taken into account by VA when adjudicating asbestos 
claims:  First, "the latent period varies from 10 to 45 or 
more years between first exposure and development of the 
disease"; second, "[p]ersons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer"; and third, "U.S. 
Navy veterans were exposed to chrysolite products as well as 
amosite and crocidolite since these varieties of African 
asbestos were used extensively in military ship 
construction."  Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  

The Board finds that, given the development guidelines 
tendered in the DVB Circular, further development is 
necessary.  Central to the disposition of this case is a 
determination as to whether the veteran was exposed to 
asbestos during service and whether he is suffering any 
current lung disability from that exposure.  

Thus, to ensure that all evidence potentially relevant to the 
claim is obtained and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and private, who rendered 
the veteran medical attention following 
his discharge from service for lung 
cancer with cerebral metastasis.  When 
the veteran responds and provides any 
necessary authorizations, the RO should 
obtain copies of all treatment records 
from the named health care providers that 
are not currently of record.  All records 
obtained should be associated with the 
claims folder.  

2.  The RO should schedule the veteran 
for a VA pulmonary examination to 
determine the nature and likely etiology 
of his claimed lung cancer with cerebral 
metastasis.  All indicated testing should 
be accomplished, and the claims folder 
should be reviewed by the examiner prior 
to the examination.  The examiner should 
elicit from the veteran and record a full 
medical history, including a detailed 
history relating to his claimed exposure 
to asbestos during and after service, and 
should report detailed medical findings.  
Based on his/her review of the case, it 
is requested that the examiner express an 
opinion as to the likelihood that the 
veteran currently has lung cancer with 
cerebral metastasis due to exposure to 
asbestos or other disease or injury 
incurred in or aggravated by service.  
The examination report should reflect 
review of pertinent material in the 
claims folder, including the medical 
records noted hereinabove, and include 
the factors upon which the opinion is 
based.  

3.  Upon completion of the development 
requested hereinabove, the RO should 
again review the veteran's claim.  This 
should include consideration of the 
criteria listed in DVB 21-88-8, VA 
Adjudication Procedure Manual, M21-1, 
Part VI, par. 7.21 (October 3, 1997) and 
VA Adjudication Procedure Manual, M21-1, 
Part III, par. 5.13 (February 20, 1996).  
All indicated development should be 
undertaken in this regard.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







